DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 13, 14, 15, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shampine et al., U.S. 10,047,601.
Shampine et al. discloses a method for treating a well, comprising: hydraulically isolating an interval (col. 14, lines 6-24) in a first well having a plurality of axially spaced apart intervals along the first well, each axially spaced apart interval having been fracture treated; inducing a tube wave in the first well in the isolated interval (col. 14, lines 17-24); detecting reflections in the first well from the induced tube wave (col. 14, lines 39-48); determining hydraulic boundary condition (col. 14, lines 9-10; the permeability) and hydraulic conductivity (col. 9, lines 21-25) of a fracture connected to the first well in the isolated interval using the detected reflections; and performing a refracture treatment (col. 14, lines 6-10) in the isolated interval when the hydraulic boundary condition and the hydraulic conductivity are within a predetermined range (col. 13, line 59 – col. 14, line 9; the repeated analysis used in re-fracturing operations).
Shampine et al. discloses the refracture treatment is not performed when the hydraulic boundary condition is above a first selected threshold (col. 14, lines 13-19).
Shampine et al. discloses the refracture treatment is not performed when the hydraulic conductivity is above a second selected threshold (col. 14, lines 19-23; operations proceed to a different zone when the effectiveness of the previous one is satisfactory).
Shampine et al. discloses hydraulically isolating a subsequent interval in the first well; repeating the inducing a tube wave, detecting reflections, determining hydraulic boundary condition and hydraulic conductivity; and performing a refracture treatment in the subsequent interval (col. 14, lines 17-23).
Shampine et al. discloses inducing a tube wave comprises inducing a pressure pulse (col. 15, lines 54-61).
Shampine et al. discloses the pressure pulse is induced by water hammer (col. 16, lines 38-46).
Shampine et al. discloses the type of refracturing treatment is based on measured fracture properties (col. 14, lines 6-9; re-fracturing operations are performed time wise as needed).
Shampine et al. discloses a remediation of a previously fracture treated interval in the first well is performed using reperforating (col. 14, lines 6-9; re-fracturing) the previously fracture treated interval.
Shampine et al. discloses the first or second threshold value (the relative specificity of the values is not claimed) is determined prior to the hydraulically isolating the interval (col. 2, lines 19-25).
Shampine et al. discloses the second threshold is determined based on a fracture conductivity (col. 6, lines 56-63) determined after an initial fracture treatment of the interval.

Allowable Subject Matter
Claims 5 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied, although cited, in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fuller Robert can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
22 July 2022
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676